Dismissed and Memorandum Opinion filed August 27, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00471-CR

                        ADRIAN SIFUENTES, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1314116

                  MEMORANDUM                       OPINION


      Appellant entered a plea of guilty without an agreed recommendation to the
offense of burglary of a habitation with intent to commit theft. On April 18, 2013,
the trial court sentenced appellant to confinement for eight years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a notice of
appeal on April 30, 2013.
      On May 31, 2013, this court ordered a hearing to determine why appellant’s
counsel had not filed a brief in this appeal. On August 14, 2013, the trial court
conducted the hearing, and the record of the hearing was filed in this court on
August 15, 2013. At the hearing, appellant, together with his counsel, confirmed
that he had discussed the issues with counsel and determined that appellant no
longer wished to pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                      PER CURIAM



Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish.-Tex. R. App. P. 47.2(b).




                                           2